Exhibit 10.1

EID:     

 

2006 Stock Incentive Plan

 

of Honeywell International Inc. and its Affiliates

GROWTH PLAN AGREEMENT

GROWTH PLAN AGREEMENT made in Morris Township, New Jersey, United States of
America, as of the [DAY] day of [MONTH, YEAR] between Honeywell International
Inc. (which together with its subsidiaries and affiliates, when the context so
indicates, is hereinafter referred to as the “Company”) and [EMPLOYEE NAME] (the
“Employee”).

 

1.

Grant of Awards. The Company has granted to you [NUMBER] Growth Plan Units,
subject to the terms of this Agreement and the terms of the 2006 Stock Incentive
Plan of Honeywell International Inc. and Its Affiliates (the “Stock Plan”).

 

2.

Target and Actual Award. The number of Growth Plan Units awarded to you
represents a target award for the Performance Cycle (as defined below). Each
Growth Plan Unit has a target value of $100 (“Target Value”). Your actual award
value (the “Actual Award”) is equal to the product of (i) the Target Value, (ii)
the Plan Payout Percentage, and (iii) the number of Growth Plan Units awarded to
you under this Agreement. For purposes of this Agreement, the “Plan Payout
Percentage” shall be based on the achievement of the Performance Measures
described in Section 3 below and may range from zero to a maximum of 200%.

 

3.

Performance Measures. The Plan Payout Percentage shall be determined based on
[PERFORMANCE MEASURES] (collectively the “Performance Measures”) for the
Performance Cycle. Performance Measures shall be determined at the Company level
for eligible employees not assigned to one of the Company’s four strategic
business groups (“SBG”), and at both the Company and SBG level for other
eligible employees. For purposes of this determination, if you transfer from one
of the Company’s businesses during the Performance Cycle, your award will be
prorated for the number of days actively employed in that business.

Notwithstanding anything in this Agreement to the contrary, except in the event
of a Change in Control (as defined in the Stock Plan), no Growth Plan Unit
awards will be paid unless the Company attains a minimum level of [PERFORMANCE
MEASURE] during the Performance Cycle. The minimum level of [PERFORMANCE
MEASURE] shall be a [AMOUNT OR PERCENTAGE] over the Performance Cycle. In
determining [PERFORMANCE MEASURE] for this purpose, the Management Development
and Compensation Committee of the Company’s Board of Directors (the "Committee")
shall [INCLUDE AS APPLICABLE: hold share count constant to 2009 for all periods
and] exclude from its calculations unusual, infrequently occurring, and
extraordinary items [INCLUDE AS APPLICABLE: as well as pension expense or
pension income recorded] during the Performance Cycle.

 

 


--------------------------------------------------------------------------------



 

 

 

4.

Performance Cycles. The two year performance cycle to which this Agreement
applies commences on [DATE] and ends on [DATE] (the “Performance Cycle”).

 

5.

Timing of Payments. The payment of Growth Plan Unit awards is contingent upon
(i) the achievement of the performance criteria outlined in Section 3 above, and
(ii) you remaining actively employed by the Company on the applicable payment
dates. Thus, for example, if you are receiving pay from the Company but not
actively performing services therefore (including, but not limited to, severance
periods, notice periods, grandfathered vacation periods, short or long-term
disability periods), you will not be considered “active” for purposes of the
payment of Growth Plan Unit awards. To the extent a Growth Plan Unit award is
earned, you will receive it in two installments (subject, of course, to the
active employment criteria described herein). One-half of your Actual Award will
be paid in [MONTH, YEAR]; the second half of your Actual Award will be paid in
[MONTH, YEAR]; provided, however, that in no event will a payment be made later
than two and one-half months from the end of the year in which the payment
vests.

 

6.

Form of Payment. Growth Plan Units may be paid out in either cash or shares of
the Company’s common stock (“Shares”), at the discretion of the Committee. Your
award will be expressed in U.S. dollars. Payment shall be made in the same
currency as your pay (“Local Currency”). In the event you receive pay in more
than one Local Currency, the currency used for payment will be at the discretion
of the Company or your employer. The Company will normalize your award value for
any fluctuation in exchange rates between U.S. dollars and your Local Currency
using the rate in effect for compensation planning at the beginning of the
Performance Cycle. If your Actual Award is paid in Shares, the number of Shares
shall be determined by dividing the Actual Award by the Fair Market Value (as
defined in the Stock Plan) of the Shares as of the date the Committee determines
the amount of your Actual Award. Fractional Shares will always be paid in cash.
No payment amounts will be credited with interest, and you may not defer the
payment of any awards hereunder.

 

7.

Termination of Employment. If your employment with the Company is terminated for
any reason other than death or Disability prior to the date a Growth Plan Unit
payment is to be made pursuant to Section 5 above, any unpaid amounts shall be
forfeited and your rights with respect to any Growth Plan Units will terminate
unless the Committee, or its designee, determines otherwise in its sole and
absolute discretion.

 

8.

Death or Disability. If your employment with the Company terminates because of
death or Disability (as defined in the Stock Plan) prior to the first
installment payment of your Actual Award, you or your estate will receive the
prorated value of your Actual Award. The prorated value of the Actual Award
shall be determined by multiplying the Actual Award by a fraction, the numerator
of which is the number of days you were actively employed by the Company during
the Performance Cycle prior to your death or Disability, and the denominator of
which is the total number of days from your first eligibility date during the
Performance Cycle through the last day of the Performance Cycle. Such prorated
Actual Award shall be payable in a single lump sum at the time the first
installment payment is paid to other Growth Plan grantees. If your death or
Disability occurs after the first installment payment of your Actual Award has
been made

 

2

 


--------------------------------------------------------------------------------



 

but before the second installment payment has been made, the Company shall pay
the second installment payment in a lump sum as soon as practicable after the
date of death or Disability.

 

9.

Change in Control. In the event of a Change in Control (as defined in the Stock
Plan), you will be deemed to have earned an Actual Award at a Plan Payout
Percentage of 100%. In such case, you shall receive both installments of your
Actual Award in a single sum payment no later than the earlier of 90 days after
the date of the Change in Control or two and one-half months after the end of
the calendar year in which the Change in Control occurs. Such single sum payment
may be in cash or Shares, as determined by the Committee.

 

10.

Change in Status. If your role within the Company changes during the Performance
Cycle such that you would no longer be eligible to receive Growth Plan Units,
this Agreement shall remain in full force and effect as if no such change had
occurred.

 

11.

Transfer of Awards. You may not transfer any interest in your Growth Plan Units.
Any attempt to dispose of your interest in your Growth Plan Units shall be null
and void.

 

12.

Personal Data.

 

a.

By entering into this Agreement, and as a condition of the grant of the Growth
Plan Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares or cash awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.

You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

d.

You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

3

 


--------------------------------------------------------------------------------



 

 

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data, request that any necessary
amendments be made to it, or withdraw your consent herein in writing by
contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

13.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

a.

The Company (and not your local employer) is granting your Growth Plan Units.
Furthermore, this Agreement is not derived from any preexisting labor
relationship between you and the Company, but rather from a mercantile
relationship.

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all Growth Plan Units granted under the Plan.

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

e.

The grant of Growth Plan Units hereunder, and any future grant of Growth Plan
Units under the Plan, is entirely voluntary, and at the complete discretion of
the Company. Neither the grant of the Growth Plan Units nor any future grant by
the Company will be deemed to create any obligation to make any future grants,
whether or not such a reservation is explicitly stated at the time of such a
grant. The Company has the right, at any time and/or on an annual basis, to
amend, suspend or terminate the Plan; provided, however, that except as provided
in

 

4

 


--------------------------------------------------------------------------------



 

Section 15, no such amendment, suspension, or termination will adversely affect
your rights hereunder.

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

14.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Growth Plan Units is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this
Agreement. You have no rights as a shareowner of the Company pursuant to the
Growth Plan Units unless and until Shares are actually delivered to you.

 

15.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Stock Plan without your consent to the extent necessary or
desirable to comply with the requirements of Code section 409A, the Treasury
regulations and other guidance thereunder.

 

16.

Forfeiture of Award.

 

a.

By accepting the Award, you expressly agree and acknowledge that the forfeiture
provisions of subparagraph (b) will apply if, from the date of the grant of the
Growth Plan Units until the date that is twenty-four (24) months after your
Termination of Employment for any reason, you enter into an employment or
consultation agreement or arrangement (including any arrangement for service as
an agent, partner, stockholder, consultant, officer or director) with any entity
or person engaged in a business in which the Company or any Affiliate is engaged
if the business is competitive (in the sole judgment of the Committee) with the
Company or an Affiliate and the Committee has not approved the agreement or
arrangement in writing.

 

b.

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subparagraph (a) prior to the 24-month anniversary of your
Termination of Employment, any payment that you have received in connection with
the Growth Plan Units described herein will immediately be rescinded, and you
will forfeit any rights you may have with respect to future payments as of the
date of the Committee’s determination. In addition, you hereby agree and promise
immediately to deliver to the Company, a cash payment equal in value to the
gross amount of any payment you received in connection with the Growth Plan
Units described herein during the period beginning six (6) months prior to

 

5

 


--------------------------------------------------------------------------------



 

your Termination of Employment and ending on the date of the Committee’s
determination.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By signing this Agreement, you agree
that (i) you have carefully read, fully understand and agree to all of the terms
and conditions described in this Agreement, the Stock Plan and the Stock Plan
prospectus; and (ii) you understand and agree that this Agreement and the Stock
Plan constitute the entire understanding between you and the Company regarding
your award of Growth Plan Units, and that any prior agreements, commitments or
negotiations concerning such Growth Plan Units are hereby replaced and
superseded. You will be deemed to consent to the application of the terms and
conditions set forth in this Agreement and the Stock Plan unless you contact
Honeywell International Inc., Executive Compensation/AB-1D, 101 Columbia Road,
Morristown, NJ 07962, in writing, within thirty (30) days of the date of this
Agreement.


  HONEYWELL INTERNATIONAL INC.    
[img1.gif]
    By:   David M. Cote
Chairman of the Board and
Chief Executive Officer                   Participant’s signature  

 

This Agreement and the underlying Stock Plan represent the entire agreement
between the Company and you regarding your Growth Plan Units. This Agreement and
the Stock Plan should be read in conjunction with one another so that they are
not in conflict. Nevertheless, in the event this Agreement and the Stock Plan
cannot be harmonized with each other, the terms of the Stock Plan shall control.
You should consult the Stock Plan for additional information with respect to
your rights, responsibilities and entitlements.

 

The Company reserves the right to amend, modify or terminate the Stock Plan at
its sole and absolute discretion, subject to shareowner approval if required.

 

This Agreement does not guarantee your eligibility for any Stock Plan benefit
now or in the future. Please keep in mind that neither the Stock Plan nor this
Agreement, or any amendments thereto, constitute a contract of employment with
the Company or otherwise give you the right to be retained in the employment of
the Company.

 

 

6

 

 

--------------------------------------------------------------------------------